Catterson, J.P, and Richter, J.,
concur in a separate memorandum by Richter, J., as follows: I agree that there is no coverage because GJF’s status as an additional insured was not “on file” with Sirius, as required by the policy language. However, I do not conclude that the letter from defendant’s counsel constitutes a formal judicial admission. During the course of discovery, plaintiffs’ counsel sent a letter to defendant’s counsel asking whether GJF was an additional insured under Sirius’s policy. The letter advised that plaintiffs would seek to depose a Sirius underwriter if Sirius’s position was that GJF was not an additional insured. In response, defendant’s counsel sent a letter confirming that GJF was an additional insured under the policy.
Several months later, defendant’s counsel realized that he had made a mistake and informed plaintiffs’ counsel that GJF *626was not an additional insured. Defendant’s counsel expressed his regret over the mistake and offered to submit a Sirius underwriter for deposition. Plaintiffs’ counsel subsequently deposed Patrick J. Conklin, chief underwriting officer for Inter-Reco, the underwriting arm for Sirius, about GJF’s status as an additional insured under the policy.
“A formal judicial admission is an act of a party done in the course of a judicial proceeding, which dispenses with the production of evidence by conceding, for the purposes of the litigation, the truth of a fact alleged by the adversary” (People v Brown, 98 NY2d 226, 232 n 2 [2002] [citation omitted]). “[A] formal judicial admission takes the place of evidence and is conclusive of the facts admitted in the action in which [it is] made” (id. [internal quotation marks and citation omitted]). An informal judicial admission is a fact “incidentally admitted during the trial or in some other judicial proceeding” (Morgenthow & Latham v Bank of N.Y. Co., 305 AD2d 74, 79 [2003], lv denied 100 NY2d 512 [2003] [internal quotation marks and citation omitted]). “Such an admission is not conclusive ... in the litigation but is merely evidence of the fact or facts admitted” (People v Brown, 98 NY2d at 232 n 2 [internal quotation marks and citation omitted]).
Examples of formal judicial admissions include (1) statutory admissions, such as an admission of fact made pursuant to CPLR 3123, (2) facts admitted by stipulation, (3) facts formally admitted in open court and (4) facts admitted in pleadings (Prince, Richardson on Evidence § 8-215 [Farrell 11th ed]; see Penna, Inc. v Ruben, 72 AD3d 523, 523-524 [2010] [statements in pleadings]; Matter of Columbia County Support Collection Unit v Interdonato, 51 AD3d 1167 [2008] [facts formally admitted in open court]). Examples of informal judicial admissions include (1) statements made in a deposition, (2) statements in a bill of particulars and (3) statements in affidavits (Morgenthow & Latham, 305 AD2d at 79).
Defendant’s counsel’s letter to his adversary, which was sent during the course of discovery, and which was later discovered to be a mistake and corrected, constitutes, at most, an informal judicial admission. If statements made in affidavits and depositions do not qualify as formal judicial admissions, then a statement made in correspondence between counsel, which is unsworn, cannot be considered a formal judicial admission. The letter contains no indicia of formality, was not copied to the court and contains no language suggesting that it was meant to be a stipulation between the parties.
The language in People v Brown (98 NY2d at 232 n 2) relied *627upon by my colleagues, which is in a footnote, does not change the result here. There is no indication in counsel’s letter, nor any testimony in the record, that the letter was written to “dispense[ ] with the production of evidence by conceding, for the purposes of the litigation, the truth of a fact alleged by the adversary” (id,.). Plaintiffs produced no evidence to refute defendant’s contention that the statement in the letter was a simple mistake (that was subsequently corrected).
Burdick v Horowitz (56 AD2d 882 [1977]) is distinguishable. In Burdick, which does not even use the term “formal judicial admission,” the court found the defendants to be bound by “a stipulation which was made so as to preclude a certain line of questioning at a pretrial deposition” (56 AD2d at 883). Here, in contrast, there was no stipulation. Nor, as noted above, was it shown that the letter was written to preclude further discovery.